UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6503


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALVIN GREGORY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:12-cr-00316-BO-1)


Submitted: July 23, 2021                                          Decided: August 10, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Gregory, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alvin Gregory appeals the district court’s orders denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and his

subsequent motion for reconsideration.       We review the denial of a motion for

compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329

(4th Cir. 2021). Here, the district court assumed without deciding that Gregory exhausted

his administrative remedies and that he stated extraordinary and compelling circumstances

warranting release. See 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied the

motions, however, after analyzing the 18 U.S.C. § 3553(a) factors and determining that

relief was not warranted under the circumstances in Gregory’s case.

      Upon review, we conclude the district court did not abuse its discretion in denying

Gregory’s motion for compassionate release based on its consideration of the § 3553(a)

factors. See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021). Accordingly, we

affirm the district court’s orders. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2